DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: in view of the amendments made to the claims with the addition of subject matter from cancelled claims 6, 15, and 20 into independent claim, the previous rejection is withdrawn.  The Koehler reference is directed to a “phase shift” for a rotation angle and relates to the local refractive index of the material that subject of the scan and does not disclose an axial plane shift as required by the claim.  The Koehler reference is not generated from the motion vector offsets and relates to the local refractive index of the material and does not teach that the phase shift of Koehler is related to motion as determined from a dynamic image.  Furthermore, the Koehler reference teach of shifting the image data by a shift value and generating a sinogram from the shifted subset.  The Koehler reference teaches that a sinogram can be generated directly from phase shift data which is not applied to any other image data to shift the image data and therefore does not teach shifting the image data by an axial shift value.  
The prior art of record therefore does not teach of a method, system, computer program along with the subject matter in the corresponding dependent claims for determining motion correction for each of the plurality of four-dimensional volumetric images where the motion correction comprises a motion vector using target tracking data for the target tissue from the dynamic image over a portion of the predetermined temporal period and generating corrected image data from the first set of imaging data and motion correction by determining the axial plane shift value for each of the plurality of four-dimensional volumetric images wherein the axial plan shift value is generated from the dynamic image, shifting a subset of the first set of imaging data by a axial plane shift value, and generating a sonogram from the shifted subset.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAISAKHI ROY whose telephone number is (571)272-7139. The examiner can normally be reached Monday-Friday 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thompson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BR
/BAISAKHI ROY/Primary Examiner, Art Unit 3793